DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
This communication is considered fully responsive to the amendment filed on 03/11/2022.
Claims 1, 3-9, 11, 13-18, 20-24 are pending and are examined in this office action. 
Claims1, 3-9, 11, 13-18, 20  have been amended.
Claims 21-24 have been added and no claim has been canceled.

Response to Arguments
Applicant’s arguments, filed on 03/11/2022, with respect to claim limitation “…..from a policy control network element, wherein the access point information of the application comprises one of a first indication of no data network access identifier (DNAI) change or a second indication of no application relocation possibility, and wherein a DNAI comprises location information of a data access network” have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner found features modified  to claims that have changed the scope of the invention, Therefore, Applicant’s remarks regarding rejection under 35 U.S.C 103 for the claims are moot. Applicant's remarks are considered as forward looking statement for the newly reconstructed claims.

Applicant’s Argument:
Applicant argues in substance “The Office Action acknowledges that Young does not disclose "determining, by the first session management network element based on the access point information of the application, to allocate the first session management network element to a second session, wherein the first session and the second session correspond to a same data network". Instead, the Office Action relies upon Wang as allegedly disclosing these features. The Applicant respectfully disagrees. 
Wang, for example, provides: 
[0101] ...the mobility management functional entity may judge whether the UE has moved out of the allowed area, determine the management message for the session of the UE if the UE has moved out of the allowed area, and transmit the management message to the session management functional entity for serving the UE. The management message may be adopted to trigger the session management functional entity to manage the session of the UE. As a result, it is able to delete, switch or update the session of the UE in time when the UE has moved out of the allowed area. 
Additionally, Wang's session management functional entity updates the user plane transmission path for the session in accordance with the management message for updating the session of the UE and an APN of a PDU (see ¶ 19). In Wang, however, the updates to the user plane transmission path is triggered by a management message received from the AMF. Unlike the present claims, Wang does not disclose access point information of an application being received from a policy control network element, or that such access point information comprises one of an indication of no DNAI change or an indication of no application relocation possibility, wherein the DNAI is location information of a data access network. 
13 
Further, Wang simply discloses that the session management functional entity updates the user plane transmission path for the session, where "the user plane transmission path for the session may include one or more of requesting the user plane functional entity to delete the session; requesting the user plane functional entity to suspend the session (i.e., starting the timer and deleting the session after the timer is timed out), and re-selecting a user plane functional entity for the session" (¶ 88). Wang does not disclose that the first session management network element determines, based on the access point information of the application, to allocate the first session management network element to a second session..”

Examiner’s Response:
	The examiner respectfully disagrees. The claims merely recites, “determining, by the first session management network element based on the access point information of the application, to allocate the first session management network element to a second session, wherein the first session and the second session correspond to a same data network” without further explanation of the limitation. As per paragraphs  0013-0014, 0021, 0025-0026, 0038-0039  of WANG [which are cited by the examiner in this office action as shown below]; network device or mobility management functional entry has session connected between UE and network device/Access Point : [0013]-[0014]; According the location of UE, aforesaid session management functional entity/ mobility management functional entry of aforesaid network device switches current session to another session: [0021]. Switching from  the current session to the another session are two different sessions for aforesaid UE’s connection based on different locations. Thus, the examiner believe that cited part of WANG clearly read the claim limitation, thus argument is moot. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/01/2022 have been placed in record and considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claims 1, 3-9, 11 13-18, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over YOUN  et al. (US 20200336937 A1; hereinafter as “YOUN  ”, which has provisional application No. 62/613,757, Filed on January 4, 2018, hereinafter “YOUN757”) in view of WANG et al. (US 20210345441 A1; hereinafter as “WANG”) and further in view of Baek et al. (US  20180317157 A1; hereinafter as “Baek”).

Examiner’s note: in what follows, references are drawn to YOUN unless otherwise mentioned.

With respect to independent claims:
Regarding claim 1, YOUN teaches a session processing method (see Fig. 8; (“FIG. 12 is a flow chart showing exemplary operations performed by the AMF in FIG. 8 to FIG. 10.”: [0345]), comprising: 
 

    PNG
    media_image1.png
    577
    835
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    521
    532
    media_image2.png
    Greyscale



receiving, by a first session management network element, access point information of an application of a first session from a policy control network element (aforesaid AMF “receive a Session Management message [==first session], which is based on the SSC mode, from a first SMF (i.e., SMF 1). The Session Management message is related to a DNN (i.e., DNN #1) [==access point information] to which the DNN-based congestion control is applied”: [0347], “DNN based congestion control is used to avoid and handling NAS signaling congestion of a UE using a specific DNN, regardless of Single Network Slice Selection Assistance Information (S-NSSAI).”: [0045]; aforesaid SSC mode support different application and services for continuity requirement: [0041] ;  “An SSC mode selection policy may be used in order to determine an SSC mode related to an application of a UE or an application group of a UE. The SSC mode selection policy may be included in a UE Route Selection Policy”: [0195]; also see YOUN757: Fig. 1 AMF receives from SMF1 a Session Management message for the corresponding UE and DNN: Page 44); 
receiving, by the first session management network element, a request message that requests establishing the second session (“After the UE receives the Session Management message, the AMF may receive a PDU Session Establishment Request from the UE. The PDU Session Establishment Request is a request being transmitted for the establishment of a new PDU session related to DNN #1.: [0348]); and 
allocating, by the first session management network element, a first user plane network element to the second session (aforesaid “AMF selects an SMF (i.e., SMF 2) being related to the new PDU session for DNN #1. The AMF may transmit a PDU Session Establishment Request to the SMF (i.e., SMF 2) being related to the selected new PDU session.” [0349]), 
wherein the first user plane network element is configured to transmit, in the second session, a data flow corresponding to the application (“Establishment Request being transmitted to the SMF related to the new PDU session includes information for preventing reject (or rejection) of the PDU Session Establishment Request”:: [0349]; “An SSC mode selection policy may be used in order to determine an SSC mode related to an application of a UE or an application group of a UE. The SSC mode selection policy may be included in a UE Route Selection Policy”: [0195]; also “A PDU Session Establishment procedure initiated by the network. For this, the network may transmit a Device Trigger message to an application (or applications) of the UE.” [0136]).

YOUN does not expressively teach:  determining, by the first session management network element based on the access point information of the application, to allocate the first session management network element to a second session, wherein the first session and the second session correspond to a same data network.
WANG, in the same field of endeavor, discloses: determining, by the first session management network element based on the access point information of the application, to allocate the first session management network element to a second session (“the network service [==mobility management functional entry] includes a session connection [==a first session]  between the UE and a network”: [0013]-[0014]; “the session of the UE in accordance with the management message includes updating, by the session management functional entity, a user plane transmission path for the session in accordance with the management message for updating the session of the UE”: [0018]; the user plane transmission path for the session in accordance with the management message for updating the session of the UE and an Access Point Name (APN) of a Protocol Data Unit (PDU). : [0019]; the managing, by the session management functional entity, the session of the UE in accordance with the management message includes: switching, by the session management functional entity, the user plane transmission path for the session to the target access network node in accordance with the management message for switching the session of the UE to the target access network node.: [0021]; “a determination module configured to, when the UE has moved out of the allowed area, determine a management message for a session of the UE [==a second session]; and a transmission module configured to transmit the management message to a session management functional entity for serving the UE” : [0025], [0036]), wherein the first session and the second session correspond to a same data network. (both first session and new session are using same data network with APN update:  [0038]-[0039]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of YOUN to include the above recited limitations as taught by WANG in order to management message is adopted to trigger the session management functional entity to manage the session of the UE to has session and service continuity with different APN. (WANG; [0044], [0019]).

The combination does not expressively disclose: 
wherein the access point information of the application comprises one of a first indication of no data network access identifier (DNAI) change or a second indication of no application relocation possibility, and wherein a DNAI comprises location information of a data access network;

Baek, in the same field of endeavor, discloses:
wherein the access point information of the application comprises one of a first indication of no data network access identifier (DNAI) change or a second indication of no application relocation possibility, and wherein a DNAI comprises location information of a data access network (“PCF 1415 configures location information for the DNAI in a list or configures location information for the spatial condition requested by the AF 1416 in a list to perform event subscription to the SMF 1413 “:…. the event notification may be sent when the terminal 1410 gets out of the location for one DNAI or when the location of the terminal 1410 is changed within the requested location. If the event notification is received, the PCF 1415 may determine what traffic steering is applied to the current location of the corresponding terminal 1410, and may steer the PDU session path of the terminal 1410 by updating the traffic steering rule or providing the traffic steering rule to the SMF 1413.   [186]; The DNAI is an identifier identifying a local UPF located in a specific area. Accordingly, if a certain condition is satisfied, it means an operation to steer the session of the terminal 1410 to the corresponding local UPF”.: [0165]’ when terminal move from one location to another location within a same network, DNAI number also changed based on the location: [0170]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of YOUN , WANG to include the above recited limitations as taught by  Baek in order   to provide smooth service with the shortest possible time (Baek; [0025]).

Regarding claim 11, YOUN teaches a first session management network element (See fig. 15: AMF: [0363], also Fig. 8: AMF), comprising: a memory configured to store instructions (aforesaid AMF has memory with program running in the memory: [0364] ); and at least one processor coupled to the memory (Fig. 1: processor: [0364]) wherein the at least one processor is configured to execute instructions stored in the memory to cause the first session management network  element (“FIG. 12 is a flow chart showing exemplary operations performed by the AMF in FIG. 8 to FIG. 10.”: [0345] ) to: 

    PNG
    media_image1.png
    577
    835
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    521
    532
    media_image2.png
    Greyscale



obtain access point information of an application of a first session (aforesaid AMF receives “receive a Session Management message [==first session], which is based on the SSC mode, from a first SMF (i.e., SMF 1). The Session Management message is related to a DNN (i.e., DNN #1) [==access point information] to which the DNN-based congestion control is applied”: [0347], “DNN based congestion control is used to avoid and handling NAS signaling congestion of a UE using a specific DNN, regardless of Single Network Slice Selection Assistance Information (S-NSSAI).”: [0045]; aforesaid SSC mode support different application and services for continuity requirement: [0041] ;  “An SSC mode selection policy may be used in order to determine an SSC mode related to an application of a UE or an application group of a UE. The SSC mode selection policy may be included in a UE Route Selection Policy”: [0195]; also see YOUN757: Fig. 1 AMF receives from SMF1 a Session Management message for the corresponding UE and DNN: Page 44) 
receive a request message, wherein the request message requests establishing the second session (“After the UE receives the Session Management message, the AMF may receive a PDU Session Establishment Request from the UE. The PDU Session Establishment Request is a request being transmitted for the establishment of a new PDU session related to DNN #1.: [0348]); and 
allocate a first user plane network element to the second session (aforesaid “AMF selects an SMF (i.e., SMF 2) being related to the new PDU session for DNN #1. The AMF may transmit a PDU Session Establishment Request to the SMF (i.e., SMF 2) being related to the selected new PDU session.” [0349]),
 wherein the first user plane network element is configured to transmit, in the second session, a data flow corresponding to the application (“Establishment Request being transmitted to the SMF related to the new PDU session includes information for preventing reject (or rejection) of the PDU Session Establishment Request”:: [0349]; “An SSC mode selection policy may be used in order to determine an SSC mode related to an application of a UE or an application group of a UE. The SSC mode selection policy may be included in a UE Route Selection Policy”: [0195]; also “A PDU Session Establishment procedure initiated by the network. For this, the network may transmit a Device Trigger message to an application (or applications) of the UE.” [0136]).

YOUN does not expressively teach:  determine, based on the access point information of the application, to allocate the first session management network element to a second session, wherein the first session and the second session correspond to a same data network.

WANG, in the same field of endeavor, discloses: determine, based on the access point information of the application, to allocate the first session management network element to a second session (“the network service [==mobility management functional entry] includes a session connection [==a first session]  between the UE and a network”: [0013]-[0014]; “the session of the UE in accordance with the management message includes updating, by the session management functional entity, a user plane transmission path for the session in accordance with the management message for updating the session of the UE”: [0018]; the user plane transmission path for the session in accordance with the management message for updating the session of the UE and an Access Point Name (APN) of a Protocol Data Unit (PDU). : [0019]; the managing, by the session management functional entity, the session of the UE in accordance with the management message includes: switching, by the session management functional entity, the user plane transmission path for the session to the target access network node in accordance with the management message for switching the session of the UE to the target access network node.: [0021]; “a determination module configured to, when the UE has moved out of the allowed area, determine a management message for a session of the UE [==a second session]; and a transmission module configured to transmit the management message to a session management functional entity for serving the UE” : [0025], [0036]), wherein the first session and the second session correspond to a same data network (both first session and new session are using same data network with APN update:  [0038]-[0039]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of YOUN to include the above recited limitations as taught by WANG in order to management message is adopted to trigger the session management functional entity to manage the session of the UE to has session and service continuity with different APN. (WANG; [0044], [0019]).

The combination does not expressively disclose: 
wherein the access point information of the application comprises one of a first indication of no data network access identifier (DNAI) change or a second indication of no application relocation possibility, and wherein a DNAI comprises location information of a data access network;

Baek, in the same field of endeavor, discloses:
wherein the access point information of the application comprises one of a first indication of no data network access identifier (DNAI) change or a second indication of no application relocation possibility, and wherein a DNAI comprises location information of a data access network (“PCF 1415 configures location information for the DNAI in a list or configures location information for the spatial condition requested by the AF 1416 in a list to perform event subscription to the SMF 1413 “:…. the event notification may be sent when the terminal 1410 gets out of the location for one DNAI or when the location of the terminal 1410 is changed within the requested location. If the event notification is received, the PCF 1415 may determine what traffic steering is applied to the current location of the corresponding terminal 1410, and may steer the PDU session path of the terminal 1410 by updating the traffic steering rule or providing the traffic steering rule to the SMF 1413.   [186]; The DNAI is an identifier identifying a local UPF located in a specific area. Accordingly, if a certain condition is satisfied, it means an operation to steer the session of the terminal 1410 to the corresponding local UPF”.: [0165]’ when terminal move from one location to another location within a same network, DNAI number also changed based on the location: [0170]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of YOUN , WANG to include the above recited limitations as taught by  Baek in order   to provide smooth service with the shortest possible time (Baek; [0025]).

Regarding claim 20, YOUN teaches a communication system (Fig. 8), comprising: a user plane network element (The user plane function (UPF) node shown in the figure is a type of a gateway over which user data is transmitted and received. The UPF node may perform all or part of the user plane functions of the S-GW and the P-GW of the fourth (4.sup.th) generation mobile communication. The UPF may perform various functions including may perform various functions including Mobility Anchoring and PDU Handling: [0025] Fig. 8: UPF1, UPF2); and a session management network element (see Fig. 8, SMF1, SMF2; a Session Management Function (SMF) node: [0024]), wherein the session management network element  (see Fig. 8, SMF1, SMF2; a Session Management Function (SMF) node: [0024]) comprises at least one processor coupled with a memory (fig. 15: memory connected with processor) and at least one processor coupled to the memory, wherein the at least one processor is configured to execute instructions stored in the memory to cause the session management network element to: receive access point information of an application of a first session from a policy control network element, wherein the access point information of the application comprises one of a first indication of no data network access identifier (DNAI) change or a second indication of no application relocation possibility, and wherein a DNAI comprises location information of a data access network; determine, based on the access point information of the application, to allocate the session management network element to a second session, wherein the first session and the second session correspond to a same data network; receive a request message that requests establishing the second session; and allocate the user plane network element to the second session, wherein the user plane network element is configured to transmit, in the second session, a data flow corresponding to the application.  
 (The rest of  the claim is interpreted and rejected for the same reason as set forth in claim 1).

Regarding claim 21, YOUN teaches, a  method, comprising: receiving, by a session management network element, access point information of an application of a first session from a policy control network element, wherein the access point information comprises one of a first indication of no data network access identifier (DNAI) change or a second indication of no application relocation possibility, and wherein a DNAI comprises location information of a data access network; determining, by the session management network element based on the access point information, to allocate the session management network element to a second session, wherein the first session and the second session correspond to a same data network; receiving, by the session management network element, a request message that requests establishing the second session; allocating, by the session management network element, a first user plane network element to the second session; and transmitting, by the first user plane network element, a data flow corresponding to the application in the second session (the claim is interpreted and rejected for the same reason as set forth in claim 1).  

Regarding claim 24, YOUN teaches, a non-transitory computer readable storage medium configured to store instructions that, when executed by a processor comprised in a communications apparatus, cause the communications apparatus to: receive access point information of an application of a first session from a policy control network element, wherein the access point information comprises one of a first indication of no data network access identifier (DNAI) change or a second indication of no application relocation possibility, and wherein a DNAI comprises location information of a data access network; determine, based on the access point information, to allocate a session management network element to a second session, wherein the first session and the second session correspond to a same data network; receive a request message that requests establishing the second session; and allocate a user plane network element to the second session, wherein the user plane network element is configured to transmit, in the second session, a data flow corresponding to the application (the claim is interpreted and rejected for the same reason as set forth in claim 1).  

With respect to dependent claims:
Regarding claim 3, YOUN in view of WANG, Baek teaches the invention of claim 1 as set forth above.  Further, YOUN teaches, wherein a mode type of the first session is a session and service continuity (SSC) mode 3 (SSC support allows various continuity requirements of various applications and services to be resolved. In order to support SSC, the next generation mobile communication network provides various SSC modes of SSC Mode 1 to SSC Mode 3”: [0041]; SSC Mode 3 session: [0044]; For a PDU session of SSC Mode 3, before releasing the connectivity between a UE and an old (or previous) PDU session anchor, the network may authorize a connection establishment of a UE using a new PDU session for the same Data Network: [0194]).

Regarding claim 4, YOUN in view of WANG, Baek teaches the invention of claim 1 as set forth above.  Further, YOUN teaches, further comprising sending, by the first session management network element, a notification message to an access and mobility management function network element, wherein the notification message comprises an identifier of the first session (session ID: [0109]) and a cause value, and wherein the cause value indicates establishing the second session for the same data network corresponding to the first session (both session in in the same wireless network: Fig. 3A, 3B , 4A, 4B).

Regarding claim 5, YOUN in view of WANG, Baek teaches the invention of claim 1 as set forth above.  Further, YOUN teaches, wherein receiving the request message comprises receiving, by the first session management network element, the request message from a mobility management function network element, wherein the request message comprises an identifier of the first session and an identifier of the second session (PDU session ID,: [0141], PDU Session ID for old and new PDU: [0244]).

Regarding claim 6, YOUN in view of WANG, Baek teaches the invention of claim 1 as set forth above.  Further, YOUN teaches, further comprising releasing, by the first session management network element, the first session (PDU session has one PDU session anchor, the network may trigger a release (i.e., cancellation) of the PDU session and may instruct, to the UE, the establishment of a new PDU session for the same Data Network (DN).: [0043]).

Regarding claim 7, YOUN in view of WANG, Baek teaches the invention of claim 1 as set forth above.  Further, WANG teaches, wherein determining to allocate the first session management network element to the second session comprises refraining from sending, by the first session management network element to a mobility management function network element based on the access point information of the application, an indication to reselect a session management network element (the mobility management functional entity may also start the timer (e.g., a periodic TAU timer), and after the timer is timed out, transmit the session deletion request to the session management functional entity (i.e., suspend the session). The mobility management functional entity may directly start the timer, or judge whether to directly start the timer in accordance with position information and/or access information of the UE. During the operation period of the timer, downlink data for each session may be discarded, or buffered in the user plane functional entity. [0082]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of YOUN to include the above recited limitations as taught by WANG in order to management message is adopted to trigger the session management functional entity to manage the session of the UE to has session and service continuity with different APN. (WANG; [0044], [0019]).

Regarding claim 8, YOUN in view of WANG, Baek teaches the invention of claim 1 as set forth above.  Further, WANG teaches, further comprising allocating, by the first session management network element, a second user plane network element to the second session (After updating the user plane transmission path for the session, the session management functional entity may transmit a session update response to the mobility management functional entity, so as to notify the mobility management functional entity that the session has been updated: [0087]), wherein the second user plane network element is configured to transmit, in the second session, a second data flow corresponding to a second application that supports a data network access identifier (DNAI) change (The updating, by the session management functional entity, the user plane transmission path for the session may include one or more of: requesting the user plane functional entity to delete the session; requesting the user plane functional entity to suspend the session (i.e., starting the timer and deleting the session after the timer is timed out), and re-selecting a user plane functional entity for the session. The session management functional entity may determine a user plane updating operation for the session in accordance with the session information (e.g., the APN).  [0088]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of YOUN to include the above recited limitations as taught by WANG in order to management message is adopted to trigger the session management functional entity to manage the session of the UE to has session and service continuity with different APN. (WANG; [0044], [0019]).

Regarding claim 9, YOUN in view of WANG, Baek teaches the invention of claim 1 as set forth above.  Further, YOUN teaches, her comprising sending, by the first session management network element, splitting policy information to a second session management network element (keep the same local policy: [0156]), wherein the splitting policy information is for the second session management network element to allocate a second user plane network element to the second session ( An SSC mode selection policy may be used in order to determine an SSC mode related to an application of a UE or an application group of a UE. The SSC mode selection policy may be included in a UE Route Selection Policy.: [0195]), and wherein the second user plane network element is configured to transmit, in the second session, the data flow corresponding to the application when the application supports a data network access identifier (DNAI) change (An SMF may receive, from a UDM, a list of supported SSC modes and a default SSC mode per DNN of Single Network Slice Selection Assistance Information (S-NSSAI) as part of subscription information: [0201],  [0195]).

Regarding claim 22, YOUN in view of WANG, Baek teaches the invention of claim 21 as set forth above.  Further, YOUN teaches,, further comprising allocating, by the session management network element, a second user plane network element to the second session (session with different App ID: [0157]).  
Regarding claim 23, YOUN in view of WANG, Baek teaches the invention of claim 22 as set forth above.  Further, YOUN teaches,, further comprising transmitting, by the second user plane network element, a second data flow corresponding to a second application that supports a DNAI change in the second session (session with different App ID: [0157]).  


Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        
/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411